In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00396-CV


                         IN THE INTEREST OF L.L., A CHILD


                          On Appeal from the 108th District Court
                                    Potter County, Texas
             Trial Court No. 82,798-E, Honorable Douglas Woodburn, Presiding

                                    January 27, 2014

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is the joint motion of appellant, A.L., and appellee, the

Texas Department of Family and Protective Services (Department). Therein, the parties

request that the trial court's judgment be reversed to the extent that it terminates the

parental relationship between A.L. and his child L.L. The request is made because the

Department concedes that it summarily terminated A.L.'s parental rights via an

inapplicable statutory procedure and that A.L. has the right to require the Department

to prove formal grounds warranting termination.
       Because of the Department's concession, we reverse that portion of the trial

court’s judgment terminating A.L.'s parental relationship with L.L. In all other things, the

judgment is affirmed. The cause is remanded to the trial court.

                                                               Per Curiam




                                             2